Citation Nr: 1612727	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  11-13 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus, Type II.

2.  Entitlement to service connection for diabetic neuropathy, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which denied service connection for diabetes mellitus, diabetic neuropathy and erectile dysfunction.  

The RO decided the Veteran's diabetes mellitus claim on the merits.  Despite the determination reached by the RO, the Board must make its own finding regarding new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

The Board notes that in a March 2016 rating decision, the RO found that the Veteran was not competent to handle the disbursement of his funds.  Additionally, in March 2016 a request was made for the appointment of a fiduciary.  As of this decision, the record does not include information about a current fiduciary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Veteran indicated on his August 2015 substantive appeal that he did not wish to be scheduled for a Board hearing, he quickly submitted a statement that he had marked the wrong hearing option on his appeal.  In September 2015,  the Veteran requested that he be scheduled for a Board videoconference hearing.  

The Veteran has not yet received a Board hearing regarding his issues on appeal.  There is no indication he withdrew his requests for a hearing.  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  As the RO schedules videoconference hearings, a remand of this matter to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

The RO shall schedule a videoconference hearing before a Veterans Law Judge at the earliest available opportunity, to address the issues on appeal.  The hearing must be scheduled in accordance with applicable procedures and notify the Veteran and his representative of the date and time thereof.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

